Filed 10/15/13




                            CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                       DIVISION SIX


THE PEOPLE,                                                2d Crim. No. B237613
                                                        (Super. Ct. No. 2008013384)
     Plaintiff and Respondent,                               (Ventura County)

v.                                                            OPINION AND
                                                                ORDER
JEFFREY TROY FREEMAN,

     Defendant and Appellant.


THE COURT:
                 The Attorney General moved to strike the fourth opening brief filed by
appellant‟s retained counsel, Steve Pell (hereafter “counsel”). Alternatively, the Attorney
General prays for an order that the appeal be deemed abandoned on the ground that the
opening brief does not comply with the California Rules of Court (Rules). We allowed
counsel four opportunities to file a brief that complies with the Rules. We grant the
Attorney General‟s motion to strike the fourth opening brief and take the rare step of
removing counsel.
                 Counsel represents appellant Jeffrey Troy Freeman, presently incarcerated
and serving a determinate l8-year term plus a consecutive indeterminate term of 15 years
to life. We received the record on appeal in February of 2012. On May 3 and July 10,



*Gilbert, P.J., Yegan, J., Perren J.
                                               1
2012, we granted the Attorney General‟s motions to strike the opening briefs filed by
appellant‟s counsel. The briefs failed to comply with the Rules because they did not set
forth comprehensible statements of the facts, issues presented, and the applicable law.
(Cal. Rules of Court, rules 8.360(a), 8.204.) We allowed counsel a third opportunity to
file an opening brief that complied with the Rules.
               On August 30, 2012, counsel filed an opening brief to which the Attorney
General did not object. Following the completion of briefing, on May 9, 2013, this
appeal was orally argued and submitted for decision. On May 15, 2013, we vacated
submission on our own motion. We determined counsel‟s brief was inadequate and
reflected ineffective assistance of appellate counsel. We struck the opening brief and
allowed appellant‟s counsel another 60 days within which to file a new opening brief that
complied with the Rules. To assist counsel in this task, we instructed the clerk of this
court to send counsel an exemplar brief. We also advised counsel that failure to follow
the Rules concerning briefing could result in a variety of sanctions against him, including
removal as attorney of record. Our admonition went unheeded.
               On July 9, 2013, counsel filed an opening brief which, for the fourth time,
violates the Rules. The only improvement is the statement of facts, which was taken
almost verbatim from the respondent‟s brief previously filed by the Attorney General.
On August 28, 2013, the Attorney General moved to strike the opening brief or to deem
the appeal abandoned because of the unintelligible and unsupported claims in the brief.
We deny the latter request. We do not punish appellant for the ineptitude of his counsel.
We agree with the Attorney General‟s contention that substantial portions of the opening
brief are “unintelligible” and that it is difficult, if not impossible, “to discern, and
meaningfully respond to, appellant‟s contentions on appeal.”
               The right to effective assistance of counsel applies to both appointed and
retained counsel. (People v. Frierson (1979) 25 Cal. 3d 142, 161-162; 5 Witkin &
Epstein, Cal. Criminal Law (4th ed. 2012) Criminal Trial, § 232, p. 389.) This court has
the obligation to ensure adequate representation of counsel, even to the extent of
removing retained counsel, but “only in the most flagrant circumstances of attorney

                                                2
misconduct or incompetence when all other judicial controls have failed.” (People v.
Daniels (1991) 52 Cal. 3d 815, 846 [power to remove counsel, appointed or retained,
more limited than power to appoint]; Alexander v. Superior Court (1994) 22 Cal. App. 4th
901, 911-912 [same].)
              Counsel may be relieved on the court‟s own motion, even over the
objection of defendant or counsel. Although the trial judge or the appellate court “has the
discretion to overrule defendant‟s choice of counsel in order to eliminate potential
conflicts, ensure adequate representation, or prevent substantial impairment of court
proceedings, this discretion has been severely limited by California decisions. Thus, „the
state should keep to a necessary minimum its interference with the individual‟s desire to
defend himself in whatever manner he deems best, using any legitimate means within his
resources - and . . . that desire can constitutionally be forced to yield only when it will
result in significant prejudice to the defendant himself or in a disruption of the orderly
processes of justice unreasonable under the circumstances of the particular case.‟ ”
(People v. McKenzie (l983) 34 Cal. 3d 616, 629-630 [citation omitted].)
              Counsel‟s briefing has unreasonably interfered with and disrupted the
orderly process of this appeal. There is no reason to believe he will comply with an order
allowing him a fifth opportunity to file an opening brief to which the Attorney General,
or this court, could intelligently respond. Appellant‟s retention of counsel of choice will
significantly prejudice him by impeding his right to appellate review.
              We have a duty to all criminal defendants to decide their cases on the basis
of the facts and law. A convicted defendant has the right to effective assistance of
counsel on appeal. (See Evitts v. Lucey (1985) 469 U.S. 387, 396.) The appellate court‟s
goal is to decide cases on the merits after adversary briefing and argument by counsel.
(In re Smith (l970) 3 Cal. 3d 192, 203 [defendant has the right to have the issues
considered after they have been “adversatively argued”].) Were we to proceed with this
appeal based on the present briefing, we would do a disservice to appellant and the
appellate process. In our view, any state or federal court would grant extraordinary relief
in this case because of ineffective assistance of appellate counsel.

                                               3
              Accordingly, we grant the Attorney General‟s motion to strike the opening
brief filed by appellant‟s counsel. (Rule 8.204(e).) On the court‟s own motion, we
remove Steve Pell as appellant‟s attorney of record. He is directed to serve a copy of this
order on his client and to provide proof of such service to the clerk of this court within
fifteen (15) days from the date of this order. The California Appellate Project (CAP) is
directed to communicate with appellant and ascertain whether he is indigent and desirous
of appointed counsel. If appellant is financially unable to retain new counsel, he may ask
this court to appoint counsel on a showing that he is indigent. Appellant shall have sixty
(60) days from the date of this order within which to substitute new counsel as attorney of
record, or to request that this court appoint counsel to represent him in this appeal.
              All proceedings in this appeal are stayed pending the substitution or
appointment of new counsel to represent appellant, at which time this stay shall be lifted
without further order of this court. As of that date, appellant‟s new counsel shall have
ninety (90) days within which to file an opening brief.
              The clerk of this court is directed to send a copy of this order to the
California State Bar, CAP, and appellant personally.
              CERTIFIED FOR PUBLICATION.




                                              4
                               Patricia R. Murphy, Judge
                           Superior Court County of Ventura


                         ______________________________




      Steve Pell, for Defendant and Appellant.


      Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, John Yang, Deputy Attorney General, for Plaintiff
and Respondent.




                                           5